     Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 1 of 8 PageID #:193




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

RAMIRO RODRIGUEZ (2018-0430005),                    )
                                                    )
                Plaintiff,                          )
                                                    )           No. 19 C 5587
        v.                                          )
                                                    )           Judge Sara L. Ellis
MS. MOHAMMAD, et al.,                               )
                                                    )
                Defendants.                         )

                                      OPINION AND ORDER

        Plaintiff Ramiro Rodriguez brings this civil rights action against Defendants Paramedic

John Doe (“Paramedic Doe”), Nurse Mohammad, Nurse Jane Doe (“Nurse Doe”), Physician

Assistant Marty Callahan (“P.A. Callahan”), and Cook County (the “County”) pursuant to 42

U.S.C. § 1983. Rodriguez claims Defendants denied him medical treatment for injuries he

sustained while incarcerated at the Cook County Jail. Rodriguez brings claims for failure to

provide medical care against all Defendants and also seeks indemnification from the County for

any judgment entered against any of the individual Defendants. The County has filed a motion

to dismiss Rodriguez’s Monell claim. Because Rodriguez has sufficiently met his pleading

burden with respect to his Monell claim for deliberate indifference against the County, the Court

denies the County’s motion to dismiss and allows Rodriguez’s claim to proceed.

                                         BACKGROUND 1

        On July 2, 2019, Rodriguez was a pretrial detainee at the Cook County Jail housed in

Division 6-2K-9-1. That morning, some detainees in his division were watching a movie with

the lights dimmed. While walking from a nearby waiting room into the adjacent barber shop,

1
  The Court takes the facts in the background section from Rodriguez’s amended complaint and presumes
them to be true for the purpose of resolving the County’s motion to dismiss. See Virnich v. Vorwald, 664
F.3d 206, 212 (7th Cir. 2011).
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 2 of 8 PageID #:194




Rodriguez slipped and fell onto the wet floor. He suffered injuries to his neck, back, collarbone,

knee, and arm, which caused him immediate and severe pain.

       Upon becoming aware of Rodriguez’s injuries, the correctional officer on duty sent him

to the dispensary. Rodriguez encountered Paramedic Doe and told him what happened as well as

the nature and extent of Rodriguez’s injuries. Rodriguez noted having extreme pain, an

“electric” feeling in his back, and immobility in his arm. Doc. 20 ¶ 14. Paramedic Doe gave

Rodriguez Advil and told him that “[he’ll] be all right.” Id. ¶ 15. Rodriguez asked Paramedic

Doe to send him to Cook County Hospital (“Cermak”) for further examination. Paramedic Doe

refused to send Rodriguez to Cermak because Doe claimed the doctor working at Cermak, Dr.

Yu, would examine Rodriguez and return him to the Cook County Jail without further treatment.

Paramedic Doe, along with the County, knew of Dr. Yu’s widespread reputation for refusing to

provide adequate medical care to pretrial detainees exhibiting symptoms of severe pain. Despite

this knowledge, the County continued to employ Dr. Yu and tacitly condoned his practice of

refusing to provide adequate medical treatment.

       From July 2 to July 9, 2019, Rodriguez continued to request medical treatment, but he did

not receive any such treatment. Among other things, Rodriguez repeatedly requested medication

from Nurse Doe, who visited detainees in Rodriguez’s division to distribute prescribed

medication. Nurse Doe refused to provide Rodriguez with any medication. On July 9, 2019,

Rodriguez returned to the dispensary, where he saw Nurse Mohammad and reiterated his

enduring severe pain and need for medical attention. Mohammad reported his vital signs as

“fine,” told him to take his pain medication, and stated that she did not believe his reported pain

given that a week had passed and his vitals were fine. Id. ¶ 24. She did not perform an




                                                  2
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 3 of 8 PageID #:195




orthopedic examination or request x-rays. After returning to his division, Rodriguez continued

to request pain medication but Nurse Doe always denied his requests.

       On July 18, 2019, Rodriguez made a third visit to the dispensary and saw P.A. Callahan.

Without performing an orthopedic examination or ordering x-rays, P.A. Callahan told Rodriguez

that his pain was due to arthritis and being overweight. On July 19, 2019, Rodriguez had his

collarbone x-rayed, which revealed that he had suffered a fracture. Rodriguez did not receive

any further examination of the injuries sustained to his neck, back, and knee nor did he ever

receive medical treatment for his injuries or severe pain beyond periodic dispensation of Advil.

       Rodriguez continues to experience ongoing and severe pain, including disrupted sleep, a

limp while he walks, and a feeling in his back of sharp pain and tingling. Prior to his detention,

Rodriguez worked as a roofer and spent considerable time on his feet and climbing ladders. As a

result of his injuries and enduring pain, Rodriguez’s limited mobility now threatens his

occupational livelihood.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility




                                                 3
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 4 of 8 PageID #:196




when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                           ANALYSIS

       Rodriguez brings a Monell claim against the County, alleging that the County maintained

a policy, practice, or custom of providing deliberately indifferent medical treatment to detainees.

The County seeks dismissal of this Monell claim, arguing that Rodriguez has not adequately

alleged facts allowing the Court to draw a reasonable inference that the County maintains such a

policy, custom, or practice.

       To pursue a claim for inadequate medical care, a pretrial detainee must allege facts

indicating that he is suffering from a serious medical need and that defendants (1) acted

purposefully, knowingly, or recklessly when considering the consequences of their conduct in

regard to this medical need and (2) demonstrated objectively unreasonable conduct. See

Miranda v. Cty. of Lake, 900 F.3d 335, 353–54 (7th Cir. 2018). Rodriguez cannot seek to hold

the County liable based on respondeat superior. Rossi v. City of Chicago, 790 F.3d 729, 737

(7th Cir. 2015). But the County may be held liable under § 1983 for deliberate indifference

pursuant to Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 694

(1978). To state a Monell claim, Rodriguez must allege (1) an express policy that, when

enforced, causes a constitutional violation; (2) a widespread practice that, although not

authorized by written law or express municipal policy, is so permanent and well-settled as to

constitute a custom or usage with the force of law; or (3) a constitutional injury caused by a

person with final policymaking authority. McCormick v. City of Chicago, 230 F.3d 319, 324

(7th Cir. 2000). To adequately allege a Monell policy or practice claim, Rodriguez must

“plead[ ] factual content that allows the Court to draw the reasonable inference that [the County]



                                                 4
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 5 of 8 PageID #:197




maintained a policy, custom or practice” that contributed to the alleged violation. McCauley v.

City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting Iqbal, 556 U.S. at 678); Woodward

v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004) (the policy or practice “must

be the direct cause or moving force behind the constitutional violation”).

       The County first argues that Rodriguez’s allegations do not rise above a speculative level

and rely only on allegations made on “information and belief.” But the Seventh Circuit has

reminded courts not to apply a “heightened pleading standard” to Monell claims. White v. City of

Chicago, 829 F.3d 837, 844 (7th Cir. 2016) (quoting Leatherman v. Tarrant Cty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993)). Instead, Monell claims may

proceed “even with conclusory allegations that a policy or practice existed, so long as facts are

pled that put the defendants on proper notice of the alleged wrongdoing.” Armour v. Country

Club Hills, No. 11 C 5029, 2014 WL 63850, at *6 (N.D. Ill. Jan. 8, 2014) (quoting Riley v. Cty.

of Cook, 682 F. Supp. 2d 856, 861 (N.D. Ill. 2010)). Further, courts liberally view Monell

pleadings based on “information and belief” where they concern matters “peculiarly within the

knowledge of the defendants.” Lanton v. City of Chicago, No. 16 C 2351, 2017 WL 569155, at

*4 (N.D. Ill. 2017) (quoting Brown v. Budz, 398 F.3d. 904, 914 (7th Cir. 2005)). Therefore, the

fact that Rodriguez includes allegations based on “information and belief” does not require

dismissal of the Monell claim at this time.

       The County also argues that Rodriguez cannot show that it maintained a widespread

custom or practice because the pleaded facts are limited to a single individual during Dr. Yu’s

specific work hours and Rodriguez has not provided any affidavits from County employees to

support his Monell claim. To prove his Monell claim, Rodriguez will need to demonstrate “a

widespread practice that permeates a critical mass of an institutional body,” supported, for



                                                 5
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 6 of 8 PageID #:198




example, by other detainees who received inadequate medical care or affidavits from County

employees suggesting such a practice or policy. See Rossi, 790 F.3d at 737 (emphasis omitted).

But the County asks too much of Rodriguez’s amended complaint; at the motion to dismiss

stage, a plaintiff may rely on personal experience instead of pleading examples of other

individuals’ experiences. White, 829 F.3d at 844 (noting that plaintiff “was not required to

identify every other or even one other individual who had been arrested pursuant to a warrant

obtained through the complained-of process”). Post-White courts analyzing Monell claims “have

‘scotched motions to dismiss’ premised on arguments that the complaint does not contain

allegations beyond those relating to the plaintiff.” Williams v. City of Chicago, No. 16-cv-8271,

2017 WL 3169065, at *8–9 (N.D. Ill. July 26, 2017) (collecting cases). Rodriguez’s “pleading

burden should be commensurate with the amount of information available” to him before

discovery. Olson v. Champaign Cty., 784 F.3d 1093, 1100 (7th Cir. 2015) (citation omitted). At

this stage, Rodriguez’s allegation that Paramedic Doe did not send him to Cermak because of

known deficiencies in Cermak’s treatment of detainees suffices to suggest that the alleged

deliberate indifference was a widespread issue instead of a random event. See Barwicks v. Dart,

No. 14-cv-8791, 2016 WL 3418570, at *4 (N.D. Ill. June 22, 2016) (a plaintiff “need only allege

a pattern or practice, not put forth a full panoply of evidence from which a reasonable factfinder

could conclude such a pattern exists” at the pleading stage).

       Finally, the County argues that Rodriguez’s allegations do not allow for a plausible

inference linking Rodriguez’s alleged injury, Dr. Yu’s alleged reputation, and the County’s

awareness that detainees did not receive adequate medical care. But the Court finds that

Rodriguez has included sufficient factual allegations to put the County on notice of its alleged

wrongdoing. His allegations indicate that the County knew that pretrial detainees in its custody



                                                 6
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 7 of 8 PageID #:199




periodically experienced severe issues that required medical attention, yet knowingly employed

Dr. Yu at Cermak, who had a reputation for refusing to treat pretrial detainees, even those with

severe injuries and pain, like Rodriguez. See Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir.

2015) (“Deliberate indifference occurs when a defendant realizes that a substantial risk of serious

harm to a prisoner exists, but then disregards that risk.”); Smith v. Knox Cty. Jail, 666 F.3d 1037,

1039–40 (7th Cir. 2012) (disregard of “prolonged, unnecessary pain” can be the basis of a

constitutionally inadequate medical care claim). That paramedics working at the Cook County

Jail refused to send Rodriguez to Cermak for treatment knowing that Dr. Yu would provide

inappropriate medical care suggests a well-settled practice of failing to provide adequate medical

care to detainees. See Woodward, 368 F.3d at 927 (a plaintiff can establish municipal liability

indirectly “by showing a series of bad acts and inviting the court to infer from them that the

policymaking level of government was bound to have noticed what was going on and by failing

to do anything must have encouraged or at least condoned, thus in either event adopting, the

misconduct of subordinate officers” (citation omitted)). Although Rodriguez will have to

marshal additional evidence to prevail on his claim, at this stage, the Court finds his allegations

sufficient to withstand the County’s motion to dismiss. See Shields v. City of Chicago, No. 17 C

6689, 2018 WL 1138553, at *4 (N.D. Ill. Mar. 2, 2018) (“[T]he City’s arguments that Plaintiff’s

allegations do not ‘establish’ the existence of a widespread policy are misplaced because at this

stage [], the Court must determine whether Plaintiff has stated a plausible claim for relief, not

that he has ‘established’ or ‘proven’ his claims.”).




                                                  7
    Case: 1:19-cv-05587 Document #: 40 Filed: 09/29/20 Page 8 of 8 PageID #:200




                                       CONCLUSION

        For the foregoing reasons, the Court denies Defendant Cook County’s motion to dismiss

[30].


Dated: September 29, 2020                                 ______________________
                                                          SARA L. ELLIS
                                                          United States District Judge
